       Case 3:19-cr-03531-JM Document 55 Filed 02/11/21 PageID.344 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,             Case No.: 19cr3531-2 JM
11
                Plaintiff,
12        v.
13                                         JUDGMENT AND ORDER
     LORENA SALAS,                         GRANTING MOTION TO DISMISS
14                                         WITHOUT PREJUDICE
15              Defendant.

16
17       IS HEREBY ORDERED that the United States’ Motion to Dismiss the charges under
18 the above-referenced case number currently pending against the Defendant, LORENA
19 SALAS, be granted. The dismissal shall be without prejudice.
20       SO ORDERED.
21 DATED: February 11, 2021
22
23                                          HON. JEFFREY T. MILLER
                                            United States District Court Judge
24
25
26
27
28
